Name: Commission Regulation (EC) No 1101/94 of 11 May 1994 re- establishing the levying of customs duties on certain textile products originating in Indonesia, Pakistan, India, Thailand, China, South Korea and Belarus to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  economic conditions;  trade policy
 Date Published: nan

 12. 5 . 94 Official Journal of the European Communities No L 121 /19 COMMISSION REGULATION (EC) No 1101/94 of 11 May 1994 re-establishing the levying of customs duties on certain textile products originating in Indonesia, Pakistan, India, Thailand, China, South Korea and Belarus to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 January to 30 June 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question : Order No Origin Ceiling Date 40.0050 Indonesia 755 000 pieces 2.3.1994 40.0060 Pakistan 875 000 pieces 25.1.1994 40.0140 India 23 000 pieces 25.1.1994 40.0200 Thailand 116,000 tonnes 14.4.1994 40.0780 Indonesia 79,500 tonnes 25. 1 . 1994 40.0900 China 7,500 tonnes 31.3.1994 40.0900 South Korea 7,500 tonnes 31.3.1994 42.1240 Belarus 1 019,000 tonnes 8.2.1994 42.1610 China 37,000 tonnes 25.1.1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 338, 31 . 12 . 1993, p. 22. No L 121 /20 Official Journal of the European Communities 12. 5. 94 HAS ADOPTED THIS REGULATION : Article 1 As from 15 May 1994, the levying of customs duties, suspended from 1 January to 30 June 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : Order Category No (unit) CN code Description Origin 40.0050 5 6101 10 90 Jerseys, pullovers, slipovers, waist- Indonesia (1 000 pieces) 6101 20 90 coats, twinsets, cardigans, bed ja ­ 6101 30 90 ckets and junipers (other than ja ­ ckets and blazers), anoraks, wind ­ 61021090 cheaters, waister jackets and the 6102 20 90 like knitted or crocheted 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 1098 6110 20 91 6110 20 99 6110 30 91 6110 30 99 40.0060 6 6203 41 10 Men's or boys' woven breeches, Pakistan (1 000 pieces) 6203 41 90 shorts (other than swimwear) and 6203 42 31 trousers (including slacks), wo ­ 6203 42 33 men's or girls' woven trousers and 6203 42 35 slacks, of wool of cotton or of 6203 42 90 man-made fibres ; lower parts of 6203 43 1 9 tracksuits with lining, other than 6203 43 90 of category 16 or 28, of cotton or 6203 49 19 of man-made fibres 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 6211 32 42 6211 33 42 6211 42 42 6211 43 42 40.0140 14 6201 11 00 Men's or boys' woven overcoats, India (1 000 pieces) ex 6201 12 10 rain- and other coats, cloaks and ex 6201 12 90 capes, of wool, of cotton or of ex 6201 13 10 man-made textile fibres (other ex 6201 13 90 than parkas) (of category 21 ) 6210 20 00 40.0200 20 6302 21 00 Bed linen, other than knitted or Thailand (tonnes) 6302 22 90 crocheted 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 12. 5 . 94 Official Journal of the European Communities No L 121 /21 Order Category No (unit) CN code Description Origin 40.0780 78 6203 41 30 Garments, other than knitted or Indonesia (tonnes) 6203 42 59 crocheted excluding garments of 6203 43 39 categories 6, 7, 8 , 14, 15, 16, 17, 6203 49 39 18, 21 , 26, 27, 29, 68, 72, 76 and 6204 61 80 77 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 62113100 6211 32 90 621 1 33 90 621 1 41 00 621 1 42 90 6211 43 90 40.0900 90 5607 41 00 Twine, cordage, ropes and cables, China (tonnes) 5607 49 1 1 of synthetic fibres, plaited or not South 5607 49 19 Korea 5607 49 90 5607 50 1 1 5607 50 19 5607 50 30 5607 50 90 42.1240 124 5501 10 00 Synthetic staple fibres Belarus 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 42.1610 161 6201 19 00 Clothing, other than knitted or China 6201 99 00 crocheted, other than those of ca ­ 6202 19 00 teg °"es 1 to 123 and category 159 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 ex 6211 20 00 6211 39 00 6211 49 00 ex 6214 90 90 No L 121 /22 Official Journal of the European Communities 12. 5. 94 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 May 1994. For the Commission Christiane SCRIVENER Member of the Commission